                Case 5:11-cv-00360-OLG-JES-XR Document 1624-3 Filed 04/25/19 Page 1 of  6Legislative Council
                                                                                    Texas
Red-100
Data: 2010 Census                        District Population Analysis with County Subtotals             04/22/19 1:11 PM
PLANH411 02/07/2019 3:14:13 PM                                                                          Page 1 of 2
                                                     HOUSE DISTRICTS - PLANH411




                                 Total State Population                                 25,145,561
                                 Total Districts Required                                       150
                                 Ideal District Population                                 167,637
                                 Unassigned Population                                  24,484,901
                                 Districts in Plan                                                4
                                 Unassigned Geography                                           Yes
                                 Districts Contiguous                                           Yes

                                                               Population   --------Deviation--------
                                                                              Total        Percent
                                 Plan Overall Range                          7,267           4.33%
                                 Smallest District (95)           161,634   -6,003          -3.58%
                                 Largest District (97)            168,901    1,264           0.75%
                                 Average (mean)                   165,165    3,104           1.85%




                                                             PLANH411




                                                                                                                           51122
                Case 5:11-cv-00360-OLG-JES-XR Document 1624-3 Filed 04/25/19 Page 2 of  6Legislative Council
                                                                                    Texas
Red-100
Data: 2010 Census                          District Population Analysis with County Subtotals                            04/22/19 1:11 PM
PLANH411 02/07/2019 3:14:13 PM                                                                                           Page 2 of 2
                                                          HOUSE DISTRICTS - PLANH411

                           Deviation             Total      Anglo    Black      Hisp      B+H     Other    %A     %B     %H %BH %O

DISTRICT 90               -4,376       Total:   163,261     21,626   18,020   121,961   138,861    2,774   13.2   11.0    74.7    85.1      1.7
                          -2.61 %      VAP:     108,428     18,455   12,829    75,585    87,894    2,079   17.0   11.8    69.7    81.1      1.9
 Tarrant (9%)                                   163,261     21,626   18,020   121,961   138,861    2,774   13.2   11.0    74.7    85.1      1.7

DISTRICT 95               -6,003       Total:   161,634     36,645   74,684    46,614   119,813    5,176   22.7   46.2    28.8    74.1      3.2
                          -3.58 %      VAP:     115,752     32,338   52,245    28,099    79,664    3,750   27.9   45.1    24.3    68.8      3.2
 Tarrant (9%)                                   161,634     36,645   74,684    46,614   119,813    5,176   22.7   46.2    28.8    74.1      3.2

DISTRICT 97               1,264        Total:   168,901    106,818   23,585    32,103    54,794    7,289   63.2   14.0    19.0    32.4      4.3
                          0.75 %       VAP:     131,335     89,622   15,832    20,663    36,090    5,623   68.2   12.1    15.7    27.5      4.3
 Tarrant (9%)                                   168,901    106,818   23,585    32,103    54,794    7,289   63.2   14.0    19.0    32.4      4.3

DISTRICT 99               -773         Total:   166,864    111,729    9,223    39,934    48,546    6,589   67.0    5.5    23.9    29.1      3.9
                          -0.46 %      VAP:     122,934     87,896    5,915    24,484    30,148    4,890   71.5    4.8    19.9    24.5      4.0
 Tarrant (9%)                                   166,864    111,729    9,223    39,934    48,546    6,589   67.0    5.5    23.9    29.1      3.9




                                                                                                                                            51122
Red-202                                                                          Case 5:11-cv-00360-OLG-JES-XR Document 1624-3 Filed 04/25/19 Page 3 of 6                                                                                                          Texas Legislative Council
Data: 2010 Census                                                                                                      Population and Voter Data                                                                                                                   04/22/19 1:11 PM
PLANH411 02/07/2019 3:14:13 PM                                                                                                                                                                                                                                     Page 1 of 1
                                                                                                                  with Voter Registration Comparison
                                                                                                                      HOUSE DISTRICTS - PLANH411
                                                                                    Population                                                                                Total Voter Registration                      Non-Suspense Voter Registration
            District Deviation                             Total        %A       %B %H            %BH        %O          General Election             Turnout                Total        SSVR        TO/VR                   Total             SSVR     TO/VR
                90       -4,376              Total:       163,261        13.2    11.0     74.7      85.1       1.7               2018                    27,071             62,043        50.6 %        43.6 %                55,774            52.5 %    48.5 %
                         -2.61%              VAP:         108,428        17.0    11.8     69.7      81.1       1.9               2016                    28,257             58,226        49.9 %        48.5 %                52,711            51.6 %    53.6 %
                95       -6,003              Total:       161,634        22.7    46.2     28.8      74.1       3.2               2018                    43,612             91,676        13.4 %        47.6 %                78,355            14.1 %    55.7 %
                         -3.58%              VAP:         115,752        27.9    45.1     24.3      68.8       3.2               2016                    47,436             88,118        12.1 %        53.8 %                76,258            12.6 %    62.2 %
                97       1,264               Total:       168,901        63.2    14.0     19.0      32.4       4.3               2018                    67,408            111,572        10.6 %        60.4 %                95,945            10.7 %    70.3 %
                         0.75%               VAP:         131,335        68.2    12.1     15.7      27.5       4.3               2016                    70,254            107,316        10.0 %        65.5 %                93,114            10.0 %    75.4 %
                99       -773                Total:       166,864        67.0     5.5     23.9      29.1       3.9               2018                    59,130            110,322        15.2 %        53.6 %                96,253            15.5 %    61.4 %
                         -0.46%              VAP:         122,934        71.5     4.8     19.9      24.5       4.0               2016                    63,761            103,413        14.4 %        61.7 %                90,955            14.8 %    70.1 %




 For technical reasons, election results in Texas Legislative Council reports may vary slightly from the official election results. Complete official results for all elections are maintained by the Office of the Texas Secretary of State.
 SSVR = Spanish surname voter registration                                                                                                                                                                                                                                                51122
Red-116                                                               Case 5:11-cv-00360-OLG-JES-XR Document 1624-3 Filed 04/25/19 Page 4 of 6                                                                                                          Texas Legislative Council
Data: 2013-2017 ACS; 2010 Census                                                              American Community Survey Special Tabulation                                                                                                              04/22/19 1:11 PM
PLANH411 02/07/2019 3:14:13 PM                                                                                                                                                                                                                          Page 1 of 1
                                                                                             Using Census and American Community Survey Data
                                                                                                                HOUSE DISTRICTS - PLANH411


                                                                      Special Tabulation of Citizen Voting Age Population (CVAP) from the 2013-2017 American Community Survey with Margins of Error
                                                                    Hispanic                                                                                  Not Hispanic or Latino
                  2010 Census                                        CVAP                                                                             Citizen Voting Age Population (CVAP)
                                                                                                                          % Black                            % American                % Native                        % American
                                                                                       % Black            % Black        + American              % White        Indian       %Asian    Hawaiian                          Indian             % Asian % Remainder
 District       Total          VAP               CVAP             % Hispanic            Alone             + White          Indian                 Alone         Alone         Alone     Alone                            + White            + White 2 or More Other
    90          163,261       108,428         78,510 (±2,554)       55.8 (±1.7)          16.6 (±1.5)      0.1 (±0.2)        0.1(±0.2)           25.4 (±1.2)          0.3 (±0.2)        1.0 (±0.3)       0.0 (±0.2)         0.3 (±0.2)      0.2 (±0.2)           0.2 (±0.3)
    95          161,634       115,752        103,460 (±2,683)       16.9 (±1.1)          49.5 (±1.5)      0.4 (±0.2)        0.2(±0.2)           30.0 (±1.1)          0.3 (±0.2)        1.7 (±0.4)       0.1 (±0.2)         0.3 (±0.2)      0.2 (±0.2)           0.3 (±0.2)
    97          168,901       131,335        130,735 (±2,807)       14.6 (±1.0)          13.7 (±1.1)      0.3 (±0.2)        0.1(±0.1)           67.9 (±0.9)          0.2 (±0.1)        2.2 (±0.4)       0.1 (±0.1)         0.4 (±0.2)      0.4 (±0.2)           0.2 (±0.2)
    99          166,864       122,934        128,805 (±3,113)       17.6 (±1.2)           5.3 (±0.8)      0.2 (±0.1)        0.0(±0.1)           72.8 (±1.0)          0.4 (±0.2)        2.5 (±0.5)       0.0 (±0.1)         0.6 (±0.2)      0.3 (±0.2)           0.2 (±0.2)




 The American Community Survey provided estimated citizen voting age population (CVAP) data at the block group level in a Special Tabulation. Because the MOE can only be calculated using whole block groups, all block groups with more than 50% of
 the population in a district are included in the analysis. The Red-118 report provides a summary of the block groups used in the analysis.
 The percent for each CVAP population category is that group's CVAP divided by the CVAP total.
 Numbers in parentheses are margins of error at 90% confidence level.                                                                                                                                                                                                        51122
Red-119                                                               Case 5:11-cv-00360-OLG-JES-XR Document 1624-3 Filed 04/25/19 Page 5 of 6                                                                                                           Texas Legislative Council
Data: 2013-2017 ACS; 2010 Census                                                        Hispanic Population Profile                                                                                                                                      04/22/19 1:11 PM
PLANH411 02/07/2019 3:14:13 PM                                                                                                                                                                                                                           Page 1 of 1
                                                          Using Census, 2013-2017 American Community Survey, Voter Registration, and Turnout Data
                                                                                                                HOUSE DISTRICTS - PLANH411

                                                2010 Census                                 2013-2017 ACS Special Tabulation                                                               2018 General Election
                                                                                                                                                         Total Voter Registration            Non-Suspense Voter Registration
                  District           Total             VAP         % HVAP             Citizen VAP        MOE          % HCVAP          MOE                Total          %SSVR                    Total          %SSVR                        %SSTO
                      90             163,261           108,428         69.7                 78,510     (±2,554)               55.8    (±1.7%)              62,043                 50.6                55,774                 52.5                 49.7
                      95             161,634           115,752         24.3                103,460     (±2,683)               16.9    (±1.1%)              91,676                 13.4                78,355                 14.1                 12.5
                      97             168,901           131,335         15.7                130,735     (±2,807)               14.6    (±1.0%)             111,572                 10.6                95,945                 10.7                  9.3
                      99             166,864           122,934         19.9                128,805     (±3,113)               17.6    (±1.2%)             110,322                 15.2                96,253                 15.5                 13.0




The American Community Survey provided estimated citizen voting age population (CVAP) data at the block group level in a Special Tabulation. Because the MOE can only be calculated using whole block groups, all block groups with more than 50% of
the population in a district are included in the analysis. The Red-118 report provides a summary of the block groups used in the analysis.
MOE = Margin of error at 90% confidence level
% HVAP = Hispanic voting age population / voting age population                                                                                                                                                                                                              51122
% HCVAP = Hispanic citizen voting age population / citizen voting age population
SSVR = Spanish surname voter registration (SSVR/VR)
SSTO = Spanish surname turnout (SSTO/TO) data, starting with 2012, obtained from the Office of the Texas Secretary of State.
Red-340           Case 5:11-cv-00360-OLG-JES-XR Document 1624-3 Filed 04/25/19 Page 6 of  6Legislative Council
                                                                                      Texas
Data: 2010 Census                                                  Plan Overlap Population Analysis                                                         04/22/19 1:11 PM
PLANH411 02/07/2019 3:14:13 PM                                                                                                                              Page 1 of 1
PLANH358 06/21/2013 1:29:25 PM
                                                                      HOUSE DISTRICTS
                                                                PLANH411 Compared with PLANH358
                                                                      2018 General Election
                                                                           Total Population                                Total Voter Registration                 Turnout
      PLANH411                  PLANH358                      Total      %A      %B       %H       %BH        %O                      Total SSVR-T              Total TO/VR
             90                                             163,261      13.2    11.0     74.7      85.1       1.7                   62,043 50.6 %             27,071 43.6 %
                                 90      97.3 %             158,864      12.2    11.3     75.5      86.1       1.7                   59,519 51.6 %             25,825 43.4 %
                                 99       2.7 %               4,397      52.2     2.4     44.2      46.2       1.6                    2,524 26.6 %              1,246 49.4 %
           *95                                              161,634      22.7    46.2     28.8      74.1       3.2                   91,676 13.4 %             43,612 47.6 %
                                 95     100.0 %             161,634      22.7    46.2     28.8      74.1       3.2                   91,676 13.4 %             43,612 47.6 %
             97                                             168,901      63.2    14.0     19.0      32.4       4.3                  111,572 10.6 %             67,408 60.4 %
                                 90       0.0 %                  32      28.1    15.6     56.3      71.9       0.0                       39 17.9 %                 24 61.5 %
                                 97     100.0 %             168,869      63.2    14.0     19.0      32.4       4.3                  111,533 10.6 %             67,384 60.4 %
             99                                             166,864      67.0     5.5     23.9      29.1       3.9                  110,322 15.2 %             59,130 53.6 %
                                 90       0.5 %                 788      24.6     2.0     73.1      75.1       0.3                      218 58.3 %                 77 35.3 %
                                 99      99.5 %             166,076      67.2     5.5     23.7      28.9       4.0                  110,104 15.1 %             59,053 53.6 %




* = The district in the first plan is identical to the district in the second plan.
For technical reasons, election results in Texas Legislative Council reports may vary slightly from the official election results. Complete official results for
all elections are maintained by the Office of the Texas Secretary of State.
SSVR-T = Total Spanish surname voter registration
                                                                                                                                                                               51122
